DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1 and 3-18, there is no cited art that discloses, an “error amplifier circuit for receiving first and second input signals and providing an error amplifier output signal indicative of the difference between the first and second input signals, the error amplifier circuit comprising:
 a proportional-integrator-differentiator (PID) circuit having a differential input signal path to receive a first signal and a second signal, the first signal being related to the first input signal and the second signal being related to the second input signal, the first signal being referenced to a first ground potential and the second signal being referenced to a second ground potential different from the first ground potential, the PID circuit including a proportional amplifier circuit and an integrator amplifier circuit each receiving the first and second signals as respective input signals, and a differentiator amplifier circuit receiving the first signal and receiving the second signal through AC coupling as respective input signals, the proportional amplifier circuit, the integrator amplifier circuit and the differentiator amplifier circuit having output terminals that are connected together to an error amplifier output node to provide the error amplifier output signal, the error amplifier output signal being referenced to a first bias voltage”(Examiner’s emphasis).
No cited art discloses the proportional, integrator and differentiator amplifiers each connected to the first and second input signals that are referenced to two different ground voltages, respectively, and generating the combined output voltage referenced to a first bias voltage as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849